FILED
                            NOT FOR PUBLICATION                             JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LINET GISELA MENENDEZ,                           No. 07-74149

              Petitioner,                        Agency No. A073-407-443

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 20, 2011 **
                             San Francisco, California

Before: HUG and RAWLINSON, Circuit Judges, and RAKOFF, Senior District
Judge.***

       Linet Gisela Menendez (Menendez), a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (BIA’s) denial of her


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Jed S. Rakoff, Senior District Judge for the U.S.
District Court for the Southern District of New York, sitting by designation.
motion to reopen removal proceedings to apply for asylum and withholding of

removal.

      By failing to raise the issue in her opening brief, Menendez waived any

challenge to the BIA’s determination that the second motion to reopen was time-

barred, number-barred, and did not meet the exception to the filing requirements as

set forth at 8 C.F.R. § 1003.2(c)(3)(ii). See Martinez-Serrano v. I.N.S., 94 F.3d

1256, 1260 (9th Cir. 1996) (noting that failure to address issue constitutes waiver);

see also Fed. R. App. P. 28(a) (listing the requirements for appellants’ briefs).

This unchallenged ground for the BIA’s denial of the motion was an independently

adequate basis to support its decision. See Najmabadi v. Holder, 597 F.3d 983,

986 (9th Cir. 2010) (observing that the BIA has broad discretion to grant or deny

motions to reopen and listing “at least three independent grounds” that support

such a denial) (citation and internal quotation marks omitted); see also Lin v.

Holder, 588 F.3d 981, 986 (9th Cir. 2009) (holding that to prevail on a motion to

reopen, the movant must “clear four hurdles” and that “[f]ailure to meet any one . .

. would support the BIA’s denial of [the] motion to reopen.”) (citation omitted).

      PETITION DENIED.




                                           2